Response to Arguments
In response to applicant’s arguments that (1) Ioka teaches away from the claimed invention; (2) the modification of Ioka would render Ioka unsatisfactory for its intended purpose; (3) Lee does not cure the deficiencies of Ioka and (4) claims 5, 14 and 18 are patentable over Ioka and Lee, the examiner respectfully disagrees.								As to (1), (2) & (3), applicant specifically argues that the positive active substances A and B of Ioka have different particle sizes from each other. As noted in the above rejection, Ioka broadly teaches a particle size ratio (A/B) ranging from more than 1 to less than 10 with preferred ranges within the cited broad range also disclosed ([0033]). As an initial matter, it is noted that the present claims merely require the positive active substances I and II to be within the recited ranges (i.e from 3 microns to 7 microns for substance I and from 2.5 microns to 7 microns for substance II) but does not require the average particle sizes of the two substances to be the same or even similar. Second, while Ioka teaches a particle size ratio of 3 or more being preferred, a particle size ratio of just over 1 would still be obvious in light of Ioka’s broad disclosure. “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)”. See MPEP 2123 II. Accordingly, when a particles size ratio of substances A and B is just over 1 (i.e lower end of Ioka’s disclosed range), the average particle sizes of substances A and B would be different from each other but still comparable. Moreover, the average particles size of positive substance A ranges preferably from 5 microns to 50 microns and the average particle size of positive substance B ranges preferably from 1 micron to 10 microns ([0034]) which both overlaps with the presently claimed ranges. However, from the disclosure of Lee, an average particle size range of about 3 microns to about 5 microns for a primary particle positive electrode active material such as a lithium nickel transition metal oxide is beneficial from the viewpoint of ensuring stability of the cathode slurry and increasing the mixture density of the cathode during manufacturing thereby reducing gas generation at high voltages an improving reliability and safety of the resulting battery ([0036]-[0037]). Consequently, one skilled in the art would have found it obvious to limit an average particle size of the substance A to 5 microns in view of obtaining a stable cathode slurry and increasing the mixture density of the cathode. Furthermore, since the average particle size of substance B can range from 3 microns to 5 microns, which is within Ioka’s disclosed range of 1 micron to 10 microns, while still ensuring an average particle size ratio (A/B) of more than 1 as required by Ioka. Thus, applicant’s arguments that the modification of the sizes of particles A and B to a ratio of “1 (exclusive) to…” contradicts Ioka’s teaching is erroneous because the cited range is taught solely by Ioka. Additionally, a particle size ratio over 1 necessarily means that the average particle sizes of A and B are still different but get closer as the ratio approaches 1. As to applicant’s arguments that there is no overlap of average particle diameter between the primary and secondary particles of Lee, it is noted the overlap cited in the rejection is between the primary particles of Lee and the primary particles for substances A and B of Ioka.											With regards to applicant’s arguments that Ioka as modified by Lee does teach or suggest the mass percentage A of the positive active substance II in the total weight of the positive active material satisfying 10% ≤ A ≤ 20%, the examiner respectfully disagrees. Specifically, Ioka teaches: “The mass ratio (A:B) of the particles A to the particles B is not particularly limited. The amount of the particles A relative to the total amount of the particles A and the particles B is preferably 60% by mass (A:B=6:4) or more, more preferably 65% by mass (A:B=6.5:3.5) or more. The amount of the particles A relative to the total amount of the particles A and the particles B is preferably 90% by mass (A:B=9:1) or less, more preferably 80% by mass (A:B=8:2) or less” ([0036]). It is also that the olivine-type lithium containing phosphate described in [0037] can be used as either one of the positive active substances A and B which renders the claimed invention obvious.									Thus, in view of the foregoing, claims 1-2, 4-7 & 9-20 stand rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727